       Case 1:20-cv-04083-LTS-RWL Document 29 Filed 08/12/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X              8/12/2020
TIMOTHY A. BERESNYAK,                                          :
                                                               :   20 Civ. 04083 (LTS) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
CATHOLIC MEDICAL MISISON BOARD,                                :
et al.,                                                        :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

         Any response to Defendants’ letter dated August 12, 2020 (Dkt. 28), copy

attached, shall be filed no later than August 19, 2020.

                                                     SO ORDERED.



                                                     _______________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: August 12, 2020
       New York, New York

Copies transmitted to all counsel of record.
        Case 1:20-cv-04083-LTS-RWL Document 29
                                            28 Filed 08/12/20 Page 2
                                                                   1 of 3
                                                                        2




                                                                          0 EGRAND CENTRAL PlACE
       BIEDERMANN·HOENIG·SEMPREVIVO                                       6o EAST 4z,nSTREET
                     APROFESSIONALCORPORATIO                               EWYORK,NY 10165
                                                                          TEL646-218-7560
                                                                          FAX 646·218-7510
                            ATTORNEYS AT lAW                              WWW.lAWBHS.COM


                                                                                    August 12, 2020

VIA ECF ONLY

Magistrate Judge Robert W. Lehrburger
U.S. District Court, Southern District of New York
500 Pearl Street Room 1960
New York, NY 10007

                      Re: Beresnyak v. Catholic Medical Mission Board, Inc., et. al.
                      Civil Case No.: 20-cv-04083-CM
                      Our File No.: 100.17685

Dear Judge Lehrburger:

    We represent defendants Catholic Medical Mission Board, Inc., Bruce Wilkinson, Meseret
Ansebo, and John Mix, collectively the “Defendants,” in the above- referenced matter. In light of
the unprecedented pandemic occurring in New York and nationwide, and the reasons discussed
below, Defendants respectfully request that their time to Answer Plaintiff’s Summons and
Complaint be extended sixty (60) days to October 12, 2020.

   •    On July 22, 2020, Plaintiff improperly served upon our office the Summons and
        Compliant for Catholic Medical Missions Board (“CMMB”). Plaintiff’s service on our
        office is improper as Catholic Medical Mission Board, Inc. has a principal place of
        business at 100 Wall Street Floor 9, New York, New York 10005. Moreover, Plaintiff
        never sought our approval to accept service on behalf of CMMB, and failed to otherwise
        serve CMMB through. Further, Plaintiff has not indicated that he is looking to properly
        serve CMMB.
   •    On August 7, 2020, Plaintiff server upon John Mix the Summons and Complaint.
   •    On August 10, 2020, Plaintiff served upon Meseret Ansebo the Summons and Complaint.
   •    To date, Plaintiff has failed to serve Defendants Bruce Wilkinson and CMMB. In
        addition, and as previously indicated Plaintiff has further failed to properly serve
        Defendant Catholic Medical Missions Board.
   •    As a consequence of the pandemic and the Governor’s Cuomo’s March 7, 2020,
        Executive Order declaring a State disaster emergency for the entire State of New
        York, effective until September 7, 2020, CMMB closed its office located at 100 Wall
        Street Floor 9, New York, New York on March 16, 2020. CMMB’s office remained
        closed to its employees until August 3, 2020, when its office reopened on a
        voluntary basis only in order to ensure compliance with social distancing
       Case 1:20-cv-04083-LTS-RWL Document 29
                                           28 Filed 08/12/20 Page 3
                                                                  2 of 3
                                                                       2




       requirements and to ensure its employees felt at ease. Moreover, and as further
       result of the ever changing climate due to the pandemic, CMMB has no present plans
       to reopen full operations at 100 Wall Street Floor 9, New York, New York.

   •   As a result of CMMB’s shut down at Defendants office, Defendants are incurring
       substantial difficulties access the materials necessary to respond to several
       allegations contained within Plaintiff’s Summons and Complaint. In light of these
       issues, we have reached out to Plaintiff and requested his consent in relation to this
       request with the hope of filing a stipulation to this effect, and circumventing Plaintiff’s
       need to effectuate service on the remaining Defendants. However, Plaintiff has declined
       consent and maintained that he has properly served Defendants and/or is in the process of
       doing so.

   We thank Your Honor for considering this request. We look forward to reporting to the Court
again as we collectively emerge from and move past the current crisis.

                                             Respectfully Submitted,



                                             Raychel A. Camilleri

CC: Tim Beresnyak via ECF
